IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Omni Pharmacy Services, LLC,           :
                       Petitioner      :
                                       :
               v.                      :        No. 1333 C.D. 2019
                                       :
Bureau of Workers' Compensation        :
Fee Review Hearing Office              :
(American Interstate Insurance         :
Company),                              :
                         Respondent    :


PER CURIAM                            ORDER


               NOW, December 18, 2020, upon consideration of Respondent’s

application for reargument, and Petitioner’s answer in response thereto, the

application is denied.